Mr. Justice del Toro
delivered the opinion of the court.
A deed hearing No. 28 canceling two annuities, executed in this city on April 26, 1911, before Notary Public Quintín Negrón Sanjurjo, by the Eight Beverend William A. Jones, Catholic Bishop of Porto Bieo, and Manuel Carvajal, was presented for' admission to record in the Eegistry of Property of San Juan, Section 1; and on May 11, 1911, the registrar recorded the cancellation of one of the annuities, but refused to record that of the other, which encumbered house No. 119 Sol Street, of this city, in favor of the Carmelite nun, Sister Rosario María del Señor San José Ramírez, the ground given by the registrar for such refusal being that, inasmuch as the instrument itself sets forth that the annuity of Sister Maria reverts to her convent, its cancellation cannot be' admitted to record unless such reversion has first been recorded.
It is quite true that under article 20 of the Mortgage Law, in order that instruments transferring or encumbering the ownership or possession of real property or property rights may be recorded or entered, the interest of the person conveying it or in whose name the transfer or encumbrance is made must be previously recorded.
The above provision of the Mortgage Law though fundamental cannot, however, be invoked in this case as a ground for refusing to enter the record requested, for the reason that the annuity in question, once recorded in the name of Sister Maria, becomes ipso jure recorded in the name of the Convent of the Carmelite Nuns, on behalf of which the Cath-*126olio Bishop made the cancellation; and, therefore, it cannot he said that the interest is recorded in favor of a person other than the one disposing of it.
All members of a religions community, be they friars or nuns, by the mere fact of making their solemn vow transfer to the community to which they belong not only their present but their future possessions. Quidquid monachus adquirit, monasterium adquirit.
These principles of Canon Law are perfectly applicable to this case for the reason that the question involved is the determination of the rights appertaining to and the relations existing between a nun, a convent and the prelate of the diocese, which are rights and relations which have been fixed by rules issued,'in the exercise of its powers to govern its own institutions, by the Roman Catholic Church, the personality of which has been fully recognized by the Supreme Court of the United States and by the Supreme Court of Porto Rico, naturally within the constitutional limitations and principles of international law. Jones v. Registrar of San Juan, Section 1, 17 P. R. R., 211 and Román v. Registrar of San Juan, 17 P. R. R., 304.
For the reasons above stated the decision appealed from should be reversed and the registrar directed to enter the record requested.

Reversed.

Chief Justice Hernández and Justices MacLeary, Wolf, and Aldrey concurred.